Citation Nr: 0525363	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-25 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for colon perforation 
as secondary to a service-connected left tibia disability.

2.  Entitlement to service connection for bladder perforation 
as secondary to a service-connected left tibia disability.

3.  Entitlement to a rating higher than 10 percent for a 
service-connected left tibia disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Army from January 
1956 to January 1958.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 RO decision which denied service 
connection for a colon perforation and a bladder perforation, 
both as secondary to a service-connected left tibia 
disability, and also denied a rating higher than 10 percent 
for a service-connected left tibia disability.  The veteran 
testified at a hearing before the RO in March 2004.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  The veteran did not develop a colon perforation in 
service or for many years thereafter, and this condition was 
not caused or permanently worsened by his service-connected 
left tibia disability.

3.  The veteran did not develop a bladder perforation in 
service or for many years thereafter, and this condition was 
not caused or permanently worsened by his service-connected 
left tibia disability.

4.  The veteran's left tibia disability is manifested by mild 
pain upon movement which causes some interference with 
activities of daily living.


CONCLUSIONS OF LAW

1.  A colon perforation was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected left tibia disability.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

2.  A bladder perforation was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service-connected left tibia disability.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).

3.  The criteria for a rating higher than 10 percent for 
residuals of a left tibia disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in March 
2003 that informed him of the type of information and 
evidence necessary to substantiate his claims.  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from March 2003 notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letters explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from March 2003 contained specific 
requests that the veteran provide additional evidence in 
support of his claims.  He was asked to tell VA about any 
other records that might exist to support his claims, and was 
informed that he should send information describing such 
additional evidence or the evidence itself to the RO.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159 by way of an SOC dated in September 2003 and an SSOC 
dated in October 2004.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004) and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations which address the claims have been 
provided.  Service and VA medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Service connection for colon perforation as secondary to 
left tibia disability

The veteran seeks service connection for colon perforation.  
Specifically, he alleges that this condition is the result of 
medications he has taken for his service-connected left tibia 
disability.

Service connection may be established for disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  38 C.F.R. § 
3.310(a).

The veteran served on active duty in the Army from January 
1956 to January 1958.  His service medical records are 
negative for any indication of or diagnosis of colon 
perforation.  

Post-service medical records show that the veteran was 
hospitalized in July 2002 with a three-to-four day history of 
abdominal pain and tenderness.  Testing revealed the presence 
of acute diverticular disease in the left colon with a 
perforation on the wall with significant abscess.  
Diverticulitis was diagnosed and treated by attending 
physicians.  In September 2002, a sigmoid colon resection was 
performed.  Shortly after this, a cystoscopy and bilateral 
ureteral catheter placement were also performed, as 
inspection of the bladder had revealed two edematous sites 
with a fistulous opening at the dome of the bladder.  A 
subsequent cystogram showed moderate reflux into the right 
ureter during bladder filling, but there was no significant 
residual urine and no evidence suggesting bladder 
extravasation or fistula.

In April 2003, the veteran was given a VA intestine 
examination.  He reported that he had been taking medication 
for a left knee condition since 1956.  He stated that in 
September 2002 he began experiencing severe abdominal pain 
and was hospitalized and diagnosed with colon perforation and 
underwent a colectomy.  Following physical examination, 
diagnoses were colon diverticulitis and status post 
diverticulitis with colon perforation and status post 
sigmoidectomy in September 2002.  The examiner opined that 
the veteran's colon perforation was not due to medication 
used for his service-connected left knee condition, but was 
instead due to colon diverticulitis.  

At a hearing in March 2004, the veteran testified that he 
believed that medication (Motrin and Ibuprofin) taken for his 
left knee condition had caused his colon perforation, and 
said that treating doctors had told him this was the case.  

With regard to the etiology of the veteran's colon 
perforation, the Board notes that VA outpatient treatment 
records dated in February 2003 contain an assessment of 
status post colectomy due to colon perforation.  It is noted 
that this was apparently due to frequent use of Motrin.  
However, the Board finds the 2003 VA examination to be more 
probative in this regard, as this examination was based on a 
through examination of the veteran for purposes of 
determining the etiology of the colon perforation, and 
concludes that the cause of the colon perforation was colon 
diverticulitis.  There is no indication that colon 
diverticulitis was caused by Motrin or by a service-connected 
condition.  Additionally, the Board notes that the VA 
outpatient treatment record contains no rationale or 
explanation to support the suggestion that the colon 
perforation was caused by Motrin.

Upon consideration of the evidence above, the Board finds 
that the evidence shows that the veteran did not have a colon 
perforation in service or for many years thereafter, and the 
condition is not related to service.  Direct service 
connection is not warranted.  Despite the veteran's 
contentions that his colon perforation is related to the 
medication he takes for his service-connected left tibia 
disability, as a layman he has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds that the preponderance of the competent medical 
evidence of record does not indicate that a service-connected 
left tibia disability (or medication taken for such 
condition) caused or permanently worsened the veteran's colon 
perforation.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

As the preponderance of the evidence is against the claim for 
service connection for colon perforation, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



III.  Service connection for bladder perforation as secondary 
to left tibia disability

The veteran seeks service connection for bladder perforation.  
As with his claim for service connection for colon 
perforation, he alleges that this condition is the result of 
medications he has taken for his service-connected left tibia 
disability.

The veteran's service medical records are negative for any 
indication of or diagnosis of bladder perforation.  As set 
forth above, diverticulitis was diagnosed in July 2002.  In 
September 2002, a cystoscopy and bilateral ureteral catheter 
placement were performed, as inspection of the bladder had 
revealed two edematous sites with a fistulous opening at the 
dome of the bladder.  A subsequent cystogram showed moderate 
reflux into the right ureter during bladder filling, but 
there was no significant residual urine and no evidence 
suggesting bladder extravasation or fistula.

In April 2003, the veteran was given a VA genitourinary 
examination.  It was indicated that he had a history of 
diverticulitis of the colon, a ruptured diverticulum, and a 
bladder fistula from the colon to the bladder.  This was 
repaired in September 2002.  He reported a history of Motrin 
use for the previous 15 to 20 years.  Following physical 
examination, the diagnosis was bladder and colon perforation 
secondary to diverticulitis, which was successfully repaired.  
The examiner opined that the bladder perforation was not due 
to the use of Motrin, but was due to diverticulitis, with 
perforated diverticulum and subsequent development of a 
fistula from the colon to the bladder.  

At his hearing in March 2004, the veteran testified that he 
believed that medication (Motrin and Ibuprofin) taken for his 
left knee condition had caused his bladder perforation.

With regard to the etiology of the veteran's bladder 
perforation, the Board notes that there is no competent 
medical evidence of record which suggests that his bladder 
perforation was due to his service-connected left tibia 
disability.  The 2003 VA examination did not find such a 
relationship, finding instead that the condition was due to 
diverticulitis.  There are no VA outpatient treatment records 
which suggest a link between bladder perforation and the 
service-connected left tibia disability.  

Upon consideration of such evidence, the Board finds that the 
evidence shows that the veteran did not have a bladder 
perforation in service or for many years thereafter, and the 
condition is not related to service.  Direct service 
connection is not warranted.  Despite the veteran's 
contentions that his bladder perforation is related to the 
medication he takes for his service-connected left tibia 
disability, as a layman he has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu, supra.  The Board finds that the competent medical 
evidence of record does not establish that a service-
connected left tibia disability (or medication taken for such 
condition) caused or permanently worsened the veteran's 
bladder perforation.  38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995).

As the preponderance of the evidence is against the claim for 
service connection for bladder perforation, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

IV.  Increased rating for left tibia disability

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155;  38 C.F.R. Part 4.

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The veteran is currently assigned a 10 percent rating for his 
left tibia disability.  Such rating is based on impairment 
from a muscle injury.

Muscle injuries are classified into four general categories:  
slight, moderate, moderately severe, and severe.  The factors 
considered in evaluating the severity of a muscle injury are 
the velocity, trajectory and size of the missile which 
inflicted the wounds; the extent of the initial injury and 
duration of the hospitalization; the therapeutic measures 
required to treat the disability; and the current objective 
findings, such as evidence of damage to muscles, nerves and 
bones which results in pain, weakness, limited or excessive 
motion, shortening of extremities, scarring or loss of 
sensation.  38 C.F.R. § 4.56.
The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).

Moderate disability of muscles is present where the type of 
injury was a through and through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  There is a 
record of service treatment for the wound, and the record is 
consistent with the complaint of one or more of the cardinal 
signs and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use.  Objective findings 
consist of entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  Objective findings of a moderately severe muscle 
wound are manifested by entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  There are indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The veteran's service-connected left tibia disability is 
evaluated under Diagnostic Code 5311, which addresses Muscle 
Group XI.  That Muscle Group encompasses the posterior and 
lateral crural muscles and the muscles of the calf, and their 
functions include propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5311.

Under Diagnostic Code 5311, a 10 percent evaluation is 
warranted for a muscle disability that is moderate, while a 
20 percent evaluation is in order for a muscle disability 
that is moderately severe.  38 C.F.R. § 4.73, Diagnostic Code 
5311.

The claims file indicates that the veteran's left knee was 
injured when it was struck with a piece of metal.  X-ray 
reports from May 1960 show the presence of a small metallic 
foreign body in the left knee.  

At a VA muscles examination given in April 2003, the veteran 
reported that he had been treated one time in the previous 
year because of his knee.  Precipitating factors for left 
knee pain were walking with a cane, sleeping, and standing up 
from a sitting position.  He indicated that nothing relieved 
his pain.  He said that when he discontinued use of anti-
inflammatory agents, his knee pain became severe on a daily 
basis.  The posterior of the left knee was the location of 
the injured muscles, and he said that he was treated with 
physical therapy for a long time after the injury.  
Presently, he reported a constant severe pain in the left 
knee around the joints with radiation to the left hip which 
was associated with limping.  He reported a shortened left 
leg.  No tumors were reported.  He said he had operated a 
crane for 35 years and was retired since 1987 due to 
disability.  

On physical examination, there was a fading scar on the 
posterior aspect of the left knee which was 2 centimeters in 
length.  It was above the left knee.  There was no tissue 
loss comparison, and the scar was not sensitive or tender to 
palpation.  There were no adhesions and no tendon damage.  
There was no bone, joint, or nerve damage.  Fragments were 
retained, and it was the hamstring muscles that were 
penetrated.  All muscle strength measurements were 5/5, and 
there was no muscle herniation.  Normal range of motion was 
present in the left knee joint with limitation only by mild 
pain.  There was no easy fatigability or weakness.  Flexion 
was 130 degrees, and extension was 0 degrees.  There was no 
objective evidence of edema, instability, effusion, redness, 
heat, abnormal movement, or guarding of movement of the left 
knee.  There was mild painful motion on all movements of the 
left knee.  It was noted that he was additionally limited by 
mild pain only after repetitive use.  There was no fatigue, 
weakness, or lack of endurance following repetitive use.  The 
examiner's diagnosis was left knee retained metallic foreign 
body in the soft tissue posterior to a medial metaphysical 
region of the left tibia.  VA X-rays from July 2003 show 
early degenerative osteoarthritis of the left knee joint.  

At his March 2004 hearing, the veteran testified that he had 
difficulty walking and could not walk any distance because of 
pain in his left knee.  He said the pain radiated up to his 
hip.  He said his knee also caused him to have difficulty 
sleeping.  He reported that the pain in the knee prevented 
him from being able to do many things that he had previously 
done.  He said the condition had become worse.  His wife 
testified that the pain prevented him from accompanying her 
on activities and kept him from doing his normal activities 
of daily living.  She said his condition had affected his 
mood and caused financial problems and problems in their 
marriage.  

Recent VA outpatient treatment records show the veteran with 
complaints of pain in his left knee for several months, with 
a small tear of the posterior horn of the medial meniscus 
being found on magnetic imaging resonance (MRI) testing.  
Medication was prescribed for pain.  

Upon consideration of the evidence above, the Board finds 
that a rating higher than 10 percent for the veteran's 
service-connected left tibia disability is not warranted.  
The veteran's current 10 percent rating reflects moderate 
muscle disability.  For a higher rating to be warranted, 
moderately severe muscle disability must be shown.  The 
veteran's left knee was injured when it was struck with a 
piece of metal.  Recent medical evidence indicates that no 
major bones, joints, or nerves were damaged or affected.  
While it is indicated that muscle pain is present which 
interferes with activities of daily living, muscle strength 
is reported as being normal.  Normal range of motion is 
present in the left knee joint with limitation only by mild 
pain.  There is mild pain following repetitive use, but no 
fatigue, weakness, or lack of endurance.  There are no 
objective indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side, and no evidence of loss of 
strength and endurance compared with the sound side, as are 
characteristic of moderately severe muscle injuries.  In 
light of such, the Board finds that there are insufficient 
signs and symptoms of muscle disability and impairment to 
meet the criteria for a finding of moderately severe 
disability, and thus a higher rating for muscle injury 
residuals is not warranted.  

With regard to a compensable rating for the veteran's left 
knee scar residuals, the Board finds that a compensable 
rating is not warranted.  For a compensable rating to be 
appropriate, left knee scars would be required to cause 
limited motion and exceed six square inches, not cause 
limited motion and exceed 144 square inches, be superficial 
and unstable, be superficial and painful on examination, or 
cause limitation of motion of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805.  

Recent medical evidence shows that the veteran has a two 
centimeter fading scar on the posterior aspect of his left 
knee.  The scar was not sensitive or tender to palpation, and 
there was no adherence to underlying tissue or tendon damage.  
There was no pain upon examination, and no limitation of 
function or motion was indicated in connection with the scar.  
Thus, the criteria for a compensable rating for scar 
residuals of the left knee joint are not met under the 
applicable rating criteria.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable because Diagnostic Code 5311 does not contemplate 
limitation of motion based upon a joint abnormality (as 
opposed to limitation of motion based upon a muscle injury).  
See Johnson v. Brown, 9 Vet. App. 7 (1996); see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 (August 
1998).  Moreover, symptoms such as weakness, loss of power, 
fatigue, pain, etc., are specifically contemplated by 
Diagnostic Code 5311.  See 38 C.F.R. § 4.56(c).       

Additionally, the Board finds that compensable ratings are 
not warranted under other diagnostic codes applicable to the 
knees.  Specifically, the evidence does not show that the 
veteran has limitation of flexion or extension such that a 
compensable rating under limitation of motion diagnostic 
codes is appropriate, and it is also not shown that the 
veteran has recurrent subluxation or lateral instability such 
that a compensable rating is appropriate under the diagnostic 
code for other knee impairment.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261.  
As the preponderance of the evidence is against the claim for 
a rating higher than 10 percent for a left tibia disability, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for colon perforation, as secondary to a 
service-connected left tibia disability, is denied.

Service connection for bladder perforation, as secondary to a 
service-connected left tibia disability, is denied.

A rating higher than 10 percent for a left tibia disability 
is denied.



	                        
____________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


